363 S.W.3d 386 (2012)
Raylynn Marie (Payne) YOUNG, by her Next Friend, William Allen Young, Respondent,
v.
Chasity L. PITTS, Appellant.
No. WD 73793.
Missouri Court of Appeals, Western District.
February 21, 2012.
Michael C. McIntosh, for Appellant.
Before Division II: GARY D. WITT, Presiding Judge, and JOSEPH M. ELLIS and MARK D. PFEIFFER, Judges.

Order
PER CURIAM:
Chasity Pitts ("Mother") appeals from the judgment of the Caldwell County Circuit Court granting $5,000 in attorneys' fees to William Allen Young ("Father") to cover his cost of responding to Mother's appeal of the trial court's modification of child custody and support. We affirm in this per curiam order and have provided the parties a memorandum of law explaining our ruling today. Rule 84.16(b).